Citation Nr: 1449158	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for right knee patellofemoral dysfunction, post-surgery, in excess of 10 percent for the period from May 1, 2008 to July 13, 2012, and in excess of 30 percent for the period from July 13, 2012.

2.  Entitlement to a higher initial disability rating (or evaluation) for left knee patellofemoral dysfunction, post-surgery, in excess of 10 percent for the period from May 1, 2008 to July 13, 2012, and in excess of 30 percent for the period from July 13, 2012.

3.  Entitlement to service connection for a left shin scar, as due to a bone graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 2004 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for a left shin scar due to a bone graft, and granted service connection for left and right patellofemoral dysfunction, post-surgery, and assigned respective 10 percent disability ratings effective May 1, 2008.  

In June 2012, the Board remanded the matter for additional development that included a new VA examination.  Following the associated July 2012 VA examination, the RO readjudicated the matter and assigned higher 30 percent disability ratings for the left and right knee patellofemoral dysfunction disabilities, effective July 13, 2008.  As such, the additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  For the initial rating period from May 1, 2008 to July 13, 2012, the right knee disability manifested symptoms and impairment including pain, stiffness, extension to 0 degrees, flexion to 135 degrees, and moderate impairment characterized by subluxation, limited squatting ability, and slightly limited running ability.  
2.  For the initial rating period from July 13, 2012, the right knee disability manifested symptoms and impairment including painful motion, flexion to 120 degrees, extension to 0 degrees, and severe impairment characterized by recurrent patellar subluxation/dislocation.  

3.  For the initial rating period from May 1, 2008 to July 13, 2012, the left knee disability manifested symptoms and impairment including pain, stiffness, extension to 0 degrees, flexion to 135 degrees, and moderate impairment characterized by subluxation, dislocation, limited squatting ability, and slightly limited running ability.  

4.  For the initial rating period from July 13, 2012, the left knee disability manifested symptoms and impairment including painful motion, flexion to 120 degrees, extension to 0 degrees, and severe impairment characterized by recurrent patellar subluxation/dislocation.

5.  The Veteran does not have arthritis of the left or right knee.

6.  The Veteran is service connected for an anterior tibial scar of the left lower extremity, which is rated as part of the service-connected left knee scars disability.

7.  There is no current left shin scar disorder that is not rated as part of the service-connected left knee scars disability. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the rating period from May 1, 2008 to July 13, 2012, the criteria for an increased rating of 20 percent for a right knee disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  For the rating period from July 13, 2012, the criteria for an increased rating in excess of 30 percent for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, for the rating period from May 1, 2008 to July 13, 2012, the criteria for an increased rating of 30 percent for a left knee disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

4.  For the rating period from July 13, 2012, the criteria for an increased rating in excess of 30 percent for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

5.  The criteria for service connection for a separate rating for left or right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5003 (2014); VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

6.  The criteria for service connection for a left shin scar have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.14 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a May 2008 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The May 2008 letter also discussed how VA establishes disability ratings and effective dates.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial adjudication of the claims in September 2008.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports and medical opinions, and the Veteran's written statements.

VA most recently examined the knee and scar disabilities in July 2012 after the matter was remanded by the Board in June 2012.  As to the knee disabilities, the VA examiner reviewed the claims file, interviewed the Veteran for a report of past and present symptomatology, performed a physical examination, and provided test results relevant to the rating criteria.  Similarly, the VA examiner reported on the left knee scars and discussed related symptomatology with the Veteran.  For these reasons, the Board finds that the July 2012 VA examination for both the knees and scars is adequate to decide the appeal, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2014)

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Initial Rating for Right Knee Disability

From May 1, 2008 to July 13, 2012

For the initial rating period from May 1, 2008 to July 13, 2012, the right knee patellofemoral dysfunction, status post-surgery, has been rated as 10 percent disabling under Diagnostic Code 5257.  38 C.F.R. § 4.71a; see September 2008 rating decision.  The Veteran contends that a higher initial disability rating of 20 percent is warranted based on "frequent subluxation" in service.  April 2009 VA Form 9.
Diagnostic Code 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.

After review of the lay and medical evidence, the Board finds that, for the initial rating period from May 1, 2008 to July 13, 2012, the right knee disability manifested symptoms and impairment including pain, stiffness, extension to 0 degrees, flexion to 135 degrees, and impairment characterized by subluxation, limited squatting ability, and slightly limited running ability.  An October 2007 Medical Board report indicated "chronic bilateral knee pain, with multiple episodes of patellar subluxation, left greater than right."  Right knee range of motion was shown to be 0 to 135 degrees.  

Service treatment records from December 2007 show that the Veteran complained of bilateral knee pain with left knee subluxation, but did not complain of right knee subluxation.  The Veteran presented in January 2008 with bilateral knee instability that was worse on the left.  The January 2008 treatment record also indicated minimal subluxation in the right knee, which improved after surgery, but continued episodes of left knee subluxation and dislocation.

During the June 2008 VA examination, the Veteran reported right knee pain and stiffness.  Right knee range of motion was recorded at 0 to 140 degrees, with no change after three repetitions.  The June 2008 VA examination report also reflects use of ibuprofen for right knee pain, and a knee brace for right knee instability.  The Veteran reported limitations when squatting and slightly limited running ability.  The Veteran also reported flare-ups of right knee twice per month that do not limit activity.

In sum, the evidence demonstrates that the right knee disability manifested symptoms and impairment including pain, stiffness, extension to 0 degrees, flexion to 135 degrees, and impairment characterized by subluxation, limited squatting ability, and slightly limited running ability.  The service treatment records indicate that the right knee impairment was less severe than left knee impairment, which was specifically described as having three to four episodes of subluxation per week, as well as episodes of dislocation.  In contrast, the Veteran reported minimal right knee subluxation, and no dislocation.  The Veteran also indicated that the left knee was worse than the right knee in the April 2009 VA Form 9, in which the Veteran sought a higher 30 percent disability rating for the left knee, but only a higher 20 percent disability rating for the right knee.  

For these reasons, the Board finds that the weight of the lay and medical evidence supports finding that the right knee disability symptoms resulted in "moderate," rather than "severe," impairment for purposes of applying Diagnostic Code 5257.  38 C.F.R. § 4.71a.  As a result, the Board finds that the criteria for a higher 20 percent disability rating, but no higher, for the service-connected right knee disability is warranted for the initial rating period from May 1, 2008 to July 13, 2012.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 20 percent for the rating period from May 1, 2008 to July 13, 2012, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.  

The Board has also considered whether a separate rating for limitation of motion is warranted for the period from May 1, 2008 to July 13, 2012.  Limitation of motion for the knee is rated under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  VAOPGCPREC 09-04.  However, because the evidence in this case does not demonstrate compensable limitation of flexion or extension under the schedular criteria, the Board finds that VAOPGCPREC 09-04 is inapplicable in the instant case.  Specifically, the right knee, at its most severe limitations during the period from May 1, 2008 to July 13, 2012, manifested flexion limited to 135 degrees, and extension to 0 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (requiring flexion limited to 60 degrees to warrant a 0 percent rating), Diagnostic Code 5261 (requiring extension limited to 5 degrees to warrant a 0 percent rating); VAOPGCPREC 09-98.  In other words, as the evidence does not meet the criteria for even a compensable disability rating under either Diagnostic Code 5260 or 5261, separate compensable ratings for both limitation of flexion and limitation of extension are not warranted.

Additionally, a separate rating for painful motion under Diagnostic Code 5003 is not available for disabilities that do not include a diagnosis of arthritis.  38 C.F.R. § 4.71a.  The July 2012 VA examination report reflects that current x-ray images did not reveal arthritis or degenerative changes in the right knee.  Moreover, the July 2012 VA examiner referenced June 2008 x-ray images that did not show arthritis or degenerative changes.  For these reasons, a separate rating for painful motion under Diagnostic Code 5003 is not for application.  Id.

Furthermore, no other diagnostic codes pertaining to the knee provide a basis to assign a higher schedular rating for the right knee patellofemoral syndrome for the rating period from May 1, 2008 to July 13, 2012.  The evidence does not show right knee ankylosis or impairment of the tibia and fibula so as to warrant a higher rating under Diagnostic Code 5256 or Diagnostic Code 5262.  The evidence does not show genu recurvatum, and the maximum disability rating under Diagnostic Code 5263 is 10 percent; therefore, a separate or higher rating under Diagnostic Code 5263 for genu recurvatum is not warranted for the entire rating period.  The evidence also does not show removal of semilunar cartilage; therefore, the criteria for a higher or separate rating under Diagnostic Code 5259 are not met.  See VAOPGCPREC 23-97 (interpreting that a separate rating for arthritis and under Diagnostic Code 5259 is possible, depending upon the facts of a case, if the semilunar cartilage disability did not involve limited motion, including due to pain).

From July 13, 2012

For the initial rating period from July 31, 2012, the right knee patellofemoral dysfunction, status post-surgery, has been rated as 30 percent disabling under Diagnostic Code 5257.  38 C.F.R. § 4.71a; see December 2012 rating decision.  The Veteran has not made any specific assertions as to what symptoms or impairment warrant a disability rating in excess of 30 percent for the right knee.

Initially, the Board notes that, for the period from July 31, 2012, the Veteran is in receipt of the maximum disability rating provided for under Diagnostic Code 5257.  As noted above, Diagnostic Code 5257 allows for a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  No higher rating than 30 percent is provided.  Accordingly, the Board finds that the right knee disability is rated at the highest rating under Diagnostic Code 5257; therefore, an increased rating under Diagnostic Code 5257 is not available.

After review of the lay and medical evidence, the Board finds that, for the initial rating period from July 13, 2012, the right knee disability manifested symptoms and impairment including painful motion, flexion to 120 degrees, extension to 0 degrees, and recurrent patellar subluxation/dislocation.  The July 2012 VA examination report reflects right knee flexion to 120 degrees with objective evidence of painful motion starting at 120 degrees.  Extension was measured to 0 degrees without objective evidence of painful motion.  Repetitive-use testing did not reveal any additional limitation of flexion or extension.  Functional limitation was listed as pain on movement.  The VA examiner indicated that there was "severe" recurrent patellar subluxation/dislocation.

As noted above, the Board finds that the Veteran is receipt of the maximum disability rating provided for under Diagnostic Code 5257.  Moreover, the Board finds that a separate rating for other right knee symptoms and impairment is not warranted for the period from July 13, 2012.  Range of motion was measured as 0 to 120 degrees, which does not demonstrate a compensable limitation of motion under Diagnostic Code 5260 or 5261.  As noted above, the July 2014 VA examination report did not reveal arthritis or degenerative changes in the right knee; therefore, a separate rating under Diagnostic Code 5003 is not warranted.  The evidence does not show right knee ankylosis or impairment of the tibia and fibula so as to warrant a higher rating under Diagnostic Code 5256 or Diagnostic Code 5262.  The evidence does not show genu recurvatum, and the maximum disability rating under Diagnostic Code 5263 is 10 percent; therefore, a separate or higher rating under Diagnostic Code 5263 for genu recurvatum is not warranted for the entire rating period.  The evidence also does not show removal of semilunar cartilage; therefore, the criteria for a higher or separate rating under Diagnostic Code 5259 are not met.  See VAOPGCPREC 23-97.

Initial Rating for Left Knee Disability

From May 1, 2008 to July 13, 2012

For the initial rating period from May 1, 2008 to July 13, 2012, the left knee patellofemoral dysfunction, status post-surgery, has been rated as 10 percent disabling under Diagnostic Code 5257.  38 C.F.R. § 4.71a; see September 2008 rating decision.  The Veteran contends that a higher initial disability rating of 30 percent is warranted based on "[frequent] subluxation" and "frequent [dislocation]" in service.  April 2009 VA Form 9.

After review of the lay and medical evidence, the Board finds that, for the initial rating period from May 1, 2008 to July 13, 2012, the left knee disability manifested symptoms and impairment including pain, stiffness, extension to 0 degrees, flexion to 135 degrees, and impairment characterized by subluxation, dislocation, limited squatting ability, and slightly limited running ability.  An October 2007 Medical Board report indicated "chronic bilateral knee pain, with multiple episodes of patellar subluxation, left greater than right."  Left knee range of motion was shown to be 0 to 135 degrees.  

Service treatment records from December 2007 show that the Veteran complained of bilateral knee pain with left knee subluxation, but did not complain of right knee subluxation.  The Veteran presented in January 2008 with bilateral knee instability that was worse on the left.  The January 2008 treatment record also indicated minimal subluxation in the right knee, which improved after surgery, but continued episodes of left knee subluxation and dislocation.

During the June 2008 VA examination, the Veteran reported left knee pain and stiffness.  Left knee range of motion was recorded at 0 to 140 degrees, with no change after three repetitions.  The June 2008 VA examination report also reflects use of ibuprofen for left knee pain, and a knee brace for left knee instability.  The Veteran reported limitations when squatting and slightly limited running ability.  The Veteran also reported flare-ups of left knee twice per month that do not limit activity.

In sum, the evidence demonstrates that the left knee disability manifested symptoms and impairment including pain, stiffness, extension to 0 degrees, flexion to 135 degrees, and impairment characterized by subluxation, dislocation, limited squatting ability, and slightly limited running ability.  The service treatment records indicate that the left knee impairment was worse than right knee impairment; specifically, that the left knee had three to four episodes of subluxation per week, as well as episodes of dislocation.  In contrast, the Veteran reported minimal right knee subluxation, and no dislocation.  The Veteran also indicated that the left knee was worse than the right knee in the April 2009 VA Form 9, in which the Veteran sought a higher 30 percent disability rating for the left knee, but only a higher 20 percent disability rating for the right knee.  

As discussed in more detail below, the July 2014 VA examiner opined that the left knee disability showed "severe" recurrent patellar subluxation/dislocation.  During the course of the appeal, the Veteran has not indicated that left knee symptoms and impairment have improved or worsened during the entire rating period; therefore, this evidence weighs in favor of finding that the left knee impairment has been characterized by "severe" recurrent patellar subluxation/dislocation throughout the entire rating period.  Service treatment records include the Veteran's report of worse symptoms and impairment in the left knee than the right knee.  For these reasons, and after resolving all doubt in favor of the Veteran, the Board finds that a higher 30 percent disability rating, but no higher, for the service-connected right left disability is warranted for the initial rating period from May 1, 2008 to July 13, 2012.  Because this is the highest rating available under Diagnostic Code 5257, an increased rating in excess of 30 percent under Diagnostic Code 5257 is not available. 

The Board has also considered whether a separate rating for limitation is warranted for the period from May 1, 2008 to July 13, 2012.  The left knee, at its most severe limitations during the period from May 1, 2008 to July 13, 2012, manifested flexion limited to 135 degrees, and extension to 0 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (requiring flexion limited to 60 degrees to warrant a 0 percent rating), Diagnostic Code 5261 (requiring extension limited to 5 degrees to warrant a 0 percent rating); VAOPGCPREC 09-98.  In other words, as the evidence does not meet the criteria for even a compensable disability rating under either Diagnostic Code 5260 or 5261, separate compensable ratings for both limitation of flexion and limitation of extension are not warranted.  See VAOPGCPREC 9-2004. 

Additionally, a separate rating for painful motion under Diagnostic Code 5003 is not available for disabilities that do not include a diagnosis of arthritis.  38 C.F.R. § 4.71a.  The July 2012 VA examination report reflects that current x-ray images did not reveal arthritis or degenerative changes in the left knee.  Moreover, the July 2012 VA examiner referenced June 2008 x-ray images that did not show arthritis or degenerative changes.  For these reasons, a separate rating for painful motion under Diagnostic Code 5003 is not for application.  Id.

Furthermore, no other diagnostic codes pertaining to the knee provide a basis to assign a higher schedular rating for the left knee patellofemoral syndrome for the rating period from May 1, 2008 to July 13, 2012.  The evidence does not show left knee ankylosis or impairment of the tibia and fibula so as to warrant a higher rating under Diagnostic Code 5256 or Diagnostic Code 5262.  The evidence does not show genu recurvatum, and the maximum disability rating under Diagnostic Code 5263 is 10 percent; therefore, a separate or higher rating under Diagnostic Code 5263 for genu recurvatum is not warranted for the entire rating period.  The evidence also does not show removal of semilunar cartilage; therefore, the criteria for a higher or separate rating under Diagnostic Code 5259 are not met.  See VAOPGCPREC 23-97.

From July 13, 2012

For the initial rating period from July 31, 2012, the left knee patellofemoral dysfunction, status post-surgery, has been rated as 30 percent disabling under Diagnostic Code 5257.  38 C.F.R. § 4.71a; see December 2012 rating decision.  The Veteran has not made any specific assertions as to what symptoms or impairment warrant a disability rating in excess of 30 percent for the left knee.

Initially, the Board notes that, for the period from July 31, 2012, the Veteran is in receipt of the maximum disability rating provided for under Diagnostic Code 5257.  As noted above, Diagnostic Code 5257 allows for a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  No higher rating than 30 percent is provided.  Accordingly, the Board finds that the left knee disability is rated at the highest rating under Diagnostic Code 5257; therefore, an increased rating under Diagnostic Code 5257 is not available.

After review of the lay and medical evidence, the Board finds that, for the initial rating period from July 13, 2012, the left knee disability manifested symptoms and impairment including painful motion, flexion to 120 degrees, extension to 0 degrees, and recurrent patellar subluxation/dislocation.  The July 2012 VA examination report reflects left knee flexion to 120 degrees with objective evidence of painful motion starting at 120 degrees.  Extension was measured to 0 degrees without objective evidence of painful motion.  Repetitive-use testing did not reveal any additional limitation of flexion or extension.  Functional limitation was listed as pain on movement.  The VA examiner indicated that there was "severe" recurrent patellar subluxation/dislocation.

As noted above, the Board finds that the Veteran is receipt of the maximum disability rating provided for under Diagnostic Code 5257.  Moreover, the Board finds that a separate rating for other left knee symptoms and impairment is not warranted for the period from July 13, 2012.  Range of motion was measured as 0 to 120 degrees, which does not demonstrate a compensable limitation of motion under Diagnostic Code 5260 or 5261.  As noted above, the July 2014 VA examination report did not reveal arthritis or degenerative changes in the right knee; therefore, a separate rating under Diagnostic Code 5003 is not warranted.  The evidence does not show left knee ankylosis or impairment of the tibia and fibula so as to warrant a higher rating under Diagnostic Code 5256 or Diagnostic Code 5262.  The evidence does not show genu recurvatum, and the maximum disability rating under Diagnostic Code 5263 is 10 percent; therefore, a separate or higher rating under Diagnostic Code 5263 for genu recurvatum is not warranted for the entire rating period.  The evidence also does not show removal of semilunar cartilage; therefore, the criteria for a higher or separate rating under Diagnostic Code 5259 are not met.  See VAOPGCPREC 23-97.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's right and left knee disabilities.  Both knee disabilities have manifested symptoms and impairment including pain, stiffness, limitation of motion, subluxation, dislocation, limited squatting ability, and slightly limited running ability.  The schedular rating criteria specifically provide ratings based on limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and for separate schedular rating based on recurrent lateral instability in the knee (Diagnostic Code 5257). 

In consideration of the foregoing, after comparing the functional impairment and symptoms manifested by the Veteran's right and left knee disabilities to the schedular criteria for the current ratings, the Board finds that the Veteran's bilateral knee symptoms and related functional impairment are adequately compensated by the ratings assigned under Diagnostic Code; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected right and left knee disabilities, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted in this case.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are bilateral shoulder strain disabilities, bilateral knee scar disabilities, and a scalp scar disability.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right and left knee disabilities, and referral for consideration of extraschedular rating is not required.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has complained that right knee pain has caused limitation when squatting and running.  The evidence also includes a written statement to the Physical Evaluation Board indicating that the Veteran was turned down from a federal job because he did not meet the physical requirements due to his knees.  Nevertheless, the Veteran has not alleged, and the evidence does not suggest, an inability to secure or follow substantially gainful employment due to this disability; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Shin Scar, as due to a Bone Graft

The Veteran asserts that service connection is warranted for a left shin scar.  Specifically, the Veteran contends that a left shin scar is a residual of left knee surgery in service, when the shin was operated on for purposes of a bone graft.  See April 2009 VA Form 9.
 
Service treatment records include an October 2007 Medical Board examination, which reflects three surgical scars on the left knee and no additional scars on the left leg.  The April 2006 left knee operation report indicates how three incisions were made during the operation.  There is no indication from the service treatment records or the Veteran that there were any additional left knee operations in service.

A May 2008 VA examination report describes three scars on the left knee.  Specifically, the examination report lists a lateral knee scar, a medial knee scar, and a bone graft scar below the knee.  A July 2012 VA examination report also describes three scars on the left knee, which includes a lateral knee scar, a medial knee scar, and an anterior tibial scar, which refers to the shin area.  An addendum opinion provided by the same VA examiner in January 2013 continues to reflect three left lower extremity scars.

The September 2008 rating decision granted service connection for three left knee scars in close proximity, with a rating of 10 percent based on findings of tenderness, effective May 1, 2008.  The narrative portion of the rating decision that describes how the 10 percent rating for left knee scars was determined discusses three scars on the knee residual to surgery.


On review of all the evidence, lay and medical, the Board finds that the Veteran is service connected for an anterior tibial scar of the left lower extremity, which is rated as part of the service-connected left knee scars disability.  The medical evidence consistently demonstrates three, and only three, scars of the left lower extremity, which includes the knee and anterior tibial (shin) area.  The Veteran's statement from the April 2009 VA Form 9 identifies a shin scar, but does not assert that this scar is separate and distinct from the three "knee" scars that were rated as part of the grant of service connection for left knee scars.  For these reasons, the Board finds that a grant of service connection for a left shin scar due to a bone graft would constitute impermissible pyramiding under 38 C.F.R. § 4.14 because it would be rating the same scar twice under different criteria.  

In this context, the Board finds that the weight of the lay and medical evidence is against finding a current left shin scar disorder that is not rated as part of the service-connected left knee scars disability.  In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no scar disorder for which service connection has not already been granted and rated (as one of three tender scars in close proximity to warrant a 10 percent 

rating), the criteria for service connection for a left knee scar due to a bone graft are not met.  38 C.F.R. § 3.303(a).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

A higher initial disability rating of 20 percent for right knee patellofemoral dysfunction, post-surgery, but no higher, for the period from May 1, 2008 to July 13, 2012 is granted; an initial disability rating in excess of 30 percent for the period from July 13, 2012, is denied.

A higher initial disability rating of 30 percent for left knee patellofemoral dysfunction, post-surgery, but no higher, for the period from May 1, 2008 to July 13, 2012 is granted; an initial disability rating in excess of 30 percent for the period from July 13, 2012, is denied.

Service connection for a left knee scar due to a bone graft is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


